Citation Nr: 1117707	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-38 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for depressive disorder, currently rated as 50 percent disabling.  

2.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent rating for depressive disorder and a 10 percent rating for a lumbar spine disability.  

An August 2009 rating decision increased the disability rating for depressive disorder, from 30 percent to 50 percent, effective October 15, 2008, the date of the claim for increase.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The evidence of record shows that at a November 2008 VA examination, the Veteran contended that his unemployment was due to his depressive disorder because he had a lack of motivation to accomplish tasks.  Additionally, in a January 2009 lay statement, the Veteran's girlfriend reported that the Veteran's low back pain prevented him from working.  The Board acknowledges that a total disability based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  However, in this case, while the Veteran and his girlfriend both contended that his service-connected disabilities prevented him from working, the record indicates that subsequent to their assertions, the Veteran stated in an April 2009 VA medical report that he had found gainful employment with a contractor as a furniture installer and that he had been working for the previous five to six weeks.  Although that contract employment ended, the record still clearly shows that the Veteran has been able to find recent gainful employment during the appeal period despite his service-connected disabilities.  Therefore, the issue of entitlement to a TDIU rating has not been raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran's depressive disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.     

2.  The Veteran's lumbar spine disability has been manifested by full range of motion.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The disability has not been productive of any incapacitating episodes or neurological deficits.  There is x-ray evidence of arthritis.  Ankylosis is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

2.  The criteria for a rating in excess of 10 percent disabling for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5236, 5237, 5239, 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Depressive Disorder 

The Veteran's depressive disorder has been rated pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2010).

A 50 percent rating is assigned for a mental disorder (including depressive disorder) when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434, General Rating Formula for Mental Disorders (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

On VA examination in November 2008, the Veteran reported that he had recently moved and therefore did not have a mental health provider.  He complained that his medication was not working and that he struggled with crying spells, sleep difficulties with mid-cycle awakenings, no energy or interest, poor concentration, suicidal ideation, and hearing voices calling his name.  The examiner noted that the Veteran had several periods of crying at the examination and that the Veteran reported getting only two hours of sleep a night.  Examination revealed disheveled clothes, fatigue, and cooperative attitude.  The Veteran had to cover his tracheostomy hole to speak, but his speech was clear.  His affect was constricted, and his mood was depressed.  He was oriented in all spheres, his thought process was unremarkable, and his memory was intact.  He demonstrated suicidal thoughts and persistent auditory hallucinations.  He understood the outcome of behavior and partially understood that he had a problem.  The Veteran had inappropriate behavior, as he reported that he had started drinking heavily again.  There was no evidence of obsessive or ritualistic behavior, homicidal thoughts, or episodes of violence.  Impulse control was fair, and the Veteran was found to have the ability to maintain minimum personal hygiene.  The Veteran had three to four panic attacks a day, where he experienced shortness of breath, fear, and a racing heart.  

The examiner diagnosed the Veteran with major depression and panic disorder and assigned a Global Assessment of Functioning (GAF) score of 39.  The examiner noted that the Veteran struggled with motivation from depression that interfered with his activities of daily living.  Although the Veteran voiced some suicidal ideation, he assured the examiner that he was safe and would seek help if his condition worsened.  He stated that he did not wish for hospitalization.  The examiner noted that the Veteran was future planning about needing to go to a funeral next week and found that he did not meet the criteria for involuntary need.  The Veteran reported being unemployed from his previous job as a painter and stated that the paint fumes had caused him to struggle with his tracheostomy.  He also reported difficulty with motivation to accomplish tasks due to depression.  The examiner found that the Veteran had total occupational and social impairment due to his depressive disorder, noting that the Veteran could not tolerate being around others, had increased his drinking, and was having difficulty with his girlfriend.  The Veteran started to sob after reporting that he lost his house due to financial problems.  He maintained that he had no interests or outside leisure activities, nor did he have any outlets for mood.  

VA medical records dated from January 2007 to July 2009 show that the Veteran received intermittent treatment for his depressive disorder.  He suffered from insomnia, depression, feeling tired, low energy, feeling that he was a failure and let his family down, difficulty concentrating, hopelessness about the future, crying spells, anhedonia, and anxiety.  

A January 2009 VA emergency room medical report shows that the Veteran had suicidal thoughts and auditory and visual hallucinations.  The day before, he had taken out his pistol and shot it into the air to scare people whom he thought were outside.  The Veteran's girlfriend reported that the Veteran had been taking unusual doses of his medication so that he went to sleep and did not wake up.  The Veteran discussed the option of a psychiatric hospitalization with a mental health provider but was found to be safe to go home.  He stated that although he had suicidal ideation, he had no intent or plan.  He was assigned a GAF score of 50.  

In an April 2009 VA medical report, the Veteran reported that he had been working for a contractor for the previous five to six weeks as a furniture installer at a newly constructed hotel.  He stated that he had been performing well, was getting along with others better, was controlling his temper and feeling more in control, and was earning income.  He indicated that his current job would end in another week or two, but stated that he was hopeful that he would be asked to do additional work for his current contractor employer.  In subsequent VA treatment sessions, the Veteran reported that he had been giving talks to church groups regarding how he had coped with his laryngeal cancer and that drawing upon his experiences to help others had strengthened him.  He expressed frustration about his lack of employment but indicated that he was interested in volunteering to help people who were coping with cancer.  He also reported that he had been evicted from the house he had been living in and was staying with a close friend until he could find affordable housing of his own.

The Veteran also submitted a January 2009 lay statement from his girlfriend in support of his claim.  The Veteran's girlfriend indicated that she felt that the Veteran was too unstable and nervous to write a statement about his condition.  She reported that the Veteran sometimes took too much of his psychiatric medicine and stated that he did not want to wake up in the morning, which prompted her to take away the medicine bottle and start administering the pills herself.  She maintained that the Veteran walked all night and heard voices.  She also stated that she often found the Veteran crying to himself.  The Veteran's girlfriend reported an incident where she heard a gunshot one night.  She indicated that upon looking outside, she saw the Veteran sitting on the steps of the house with his pistol in his lap.  She stated that after this incident, she took the pistol away from him and got it out of the house.

The November 2008 VA examination assigned a GAF score of 39, and a January 2009 VA treatment visit assigned a GAF score of 50.  The GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95; 60 Fed. Reg. 43186 (1995).  

Under DSM-IV, a GAF score of 39 indicates some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (depressed man avoids friends, neglects family, and is unable to work).  A score of 50 indicates serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.).  

The Board finds that the VA examination and VA treatment sessions tend to show that the Veteran's depressive disorder symptoms have been severe in nature.  The Board notes that the November 2008 VA examiner found that the Veteran had total occupational and social impairment, but the overall evidence does not support that conclusion.  The evidence does not show that the Veteran had any obsessional rituals or severe occupational impairment.  In fact, despite the Veteran's reports that his lack of motivation from his depression prevented him from employment, the evidence shows that the Veteran was able to find gainful employment working for a contractor as a furniture installer in 2009.  Additionally, while the Veteran did have problems in relating to others, he was able to maintain a few meaningful relationships with his girlfriend and a close friend with whom he resided after being evicted from his home.  The Veteran was also able to give talks to church groups and others regarding how he had coped with his cancer.  Moreover, although the Veteran had suicidal ideation, it was passive, with no plan or intent.  The Board finds that the Veteran's symptoms do not appear to have worsened to such an extent that an increased rating is warranted.

Based upon the above findings, the Board finds that the Veteran's disability more nearly approximates a 50 percent disability rating than any higher rating.  The evidence does not support a finding of deficiencies in most areas.  His treating physicians and the VA examiner have reported that he does not have symptoms such as homicidal ideation, and there is no evidence of speech that is intermittently illogical, obscure, or irrelevant.  Rather, the Veteran's speech is consistently noted to be normal.  Although the Veteran reported daily panic attacks and frequent crying spells, assessments of his condition have not shown that he has near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Likewise, the medical evidence generally shows fair judgment and fair insight.  Additionally, while there is one recorded instance at the November 2008 VA examination where the Veteran had disheveled clothes, the examiner had stated that the Veteran had the ability to maintain minimum personal hygiene.  The Veteran was also consistently noted in all the other medical reports to have good hygiene and grooming.  Thus, the Board finds that the overall findings do not support the conclusion that the Veteran has impaired impulse control, spatial disorientation, or neglect of personal hygiene.  While he has been noted to experience suicidal ideation and periodic hallucinations, the Board finds that those factors alone are not sufficient to warrant an increased rating of 70 percent for his depressive disorder.  Therefore, the Board finds that a rating in excess of 50 percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that the Veteran's depressive disorder does not warrant a rating in excess of 50 percent under Diagnostic code 9434 for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Lumbar Spine Disability 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2010).  The criteria regarding additional function loss must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered groups of minor joints.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010).  

In this case, although there is x-ray evidence of arthritis, the Veteran is already in receipt of a compensable rating under a limitation of motion code.  Therefore, he is not entitled to an increased rating for his low back disability under the diagnostic codes for arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The Board will therefore discuss the applicability of the other criteria.  

The Board has evaluated the Veteran's back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010). 

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease provides for evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 percent);
 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
 
Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);
 
For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).

The code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5242, 5243 (2010).  Rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes requires evidence to show incapacitating episodes, which are defined as periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).  

The Veteran's low back disability has been rated as 10 percent disabling under Diagnostic Code 5237, for lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  Other applicable Diagnostic Codes include Diagnostic Code 5236, which contemplates sacroiliac injury and weakness; Diagnostic Code 5239, which contemplates spondylolisthesis or segmental instability; Diagnostic Code 5242, which contemplates degenerative arthritis of the spine; and Diagnostic Code 5243, which contemplates intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5239, 5242, 5243 (2010).

It has not been contended or shown that the Veteran currently has vertebral fracture or dislocation (Diagnostic Code 5235), spinal stenosis (Diagnostic Code 5238), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241).  Specifically, no treatment record or VA examination show evidence of any vertebral fracture or dislocation, spinal stenosis, ankylosing spondylitis, or spinal fusion.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  

On VA examination in November 2008, the Veteran complained that his back pain was worsening and was a 7/10 in severity.  He reported that he experienced flare-ups lasting a day or two whenever he bent over too far, lifted heavy objects, or walked long distances.  He stated that his pain increased to a 9/10 in severity when he suffered a flare-up.  He denied radiating back pain down his legs and reported that he did not require any assistive devices for walking.  The Veteran maintained that he used to work as a painter but that he was not currently working due to removal of his cancerous larynx.  He asserted that the removal of his larynx was what kept him from working, more than his back disability.  He also reported that he had not been prescribed bed rest in the previous 12 months for any incapacitating episodes of the back.  

Examination revealed no tenderness, spasm, or weakness of the back.  Range of motion testing showed 90 degrees of flexion and 30 degrees of extension, lateral flexion bilaterally, and lateral rotation, bilaterally.  The Veteran had pain at the extremes of flexion and extension, but repetitive motion did not increase the pain or decrease range of motion from the baseline.  The examiner noted discomfort on range of motion testing and found that it was conceivable that pain could further limit function after repetitive motion.  However, the examiner stated that it was not feasible to attempt to express that in terms of additional limitation of motion because that could not be determined with any degree of medical certainty.  Strength was intact in the bilateral hip flexors, quadriceps, tibialis anterior, gastrocnemius, and electrohydraulic lithotripsy.  Sensation was normal in all distributions, and bilateral patella and Achilles tendon reflexes were 2+ and symmetric.  The Veteran did not have Babinski or clonus, and straight leg raise testing was negative.  An x-ray of the lumbar spine indicated mild spondylosis spurring changes.  However, there were no radicular lytic lesions of the spine.  The examiner diagnosed the Veteran with mild spondylosis of the lumbar spine.  

VA medical records dated from January 2007 to March 2009 show that the Veteran received intermittent treatment for chronic low back pain and degenerative joint disease of the lumbar spine.  He suffered from increased back pain on walking and bending and stiffness of the back in the morning.  

In a January 2009 lay statement, the Veteran's girlfriend reported that the Veteran's back caused him so much pain that he could not tie his shoes or work.  

Under the criteria delineated in the General Rating Formula for Diseases and Injuries of the Spine, a higher rating of 20 percent is warranted if there is flexion greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5239, 5242 (2010).

At the VA examination in November 2008, there was no evidence of muscle spasms or guarding.  Moreover, the Veteran was not noted to have abnormal gait or spinal contour.  Regarding range of motion testing, the Veteran was found to have 90 degrees of flexion and 30 degrees of extension, lateral flexion bilaterally, and lateral rotation bilaterally.  There was pain on the extremes of flexion and extension, but following repetitive motion, the lumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that it was conceivable that pain could further limit function after repetitive motion but that additional limitation of motion could not be determined with any degree of medical certainty.  The combined range of motion was 240 degrees.  Thus, the Board finds that the schedular criteria of Diagnostic Codes 5236, 5237, 5239, and 5242 cannot serve as a basis for an increased rating.  
  
In evaluating whether Diagnostic Code 5243, pertaining to intervertebral disc syndrome, would entitle the Veteran to a higher rating, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 20 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  The Veteran did not report any incapacitating episodes of his low back disability at his November 2008 VA examination.  In fact, he maintained that he had not been prescribed any bed rest for his low back disability within the previous 12 months.  The Board finds that the evidence does not show incapacitating episodes as defined by VA regulation.  Thus, the Veteran is not entitled to an increased rating based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating if his chronic orthopedic and neurological manifestations are evaluated separately and combined with all other disabilities.

Turning to the orthopedic manifestations, on VA examination in November 2008, the Veteran had 90 degrees flexion, and 30 degrees extension, lateral flexion bilaterally, and lateral rotation bilaterally.  There was pain on the extremes of flexion and extension, but following repetitive motion, the lumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that it was conceivable that pain could further limit function after repetitive motion but that additional limitation of motion could not be determined with any degree of medical certainty.  Those ranges of motion are considered to be normal for VA compensation purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).  Additionally, the evidence does not show that the Veteran had any guarding, muscle spasms, abnormal gait, or abnormal spinal contour.  Taken together, those orthopedic manifestations would not warrant a rating in excess of 10 percent under the general rating formula.  The requirement for a higher rating under the general rating formula, flexion greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, is not demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

On VA examination in November 2008, the examiner found that strength was intact in the bilateral hip flexors, quadriceps, tibialis anterior, gastrocnemius, and electrohydraulic lithotripsy.  Sensation was normal in all distributions, and bilateral patella and Achilles tendon reflexes were 2+ and symmetric.  The Veteran did not have Babinski or clonus, and straight leg raise testing was negative.  Additionally, the Veteran denied any radiating back pain down to his legs and did not report any other neurological abnormalities.  The Veteran has not complained of neurological abnormalities related to his low back disability, and there is no objective evidence of any neurological abnormalities of the lumbar spine.  Thus, the Board finds that a separate rating for the neurological manifestations of the Veteran's low back disability is not warranted because no neurological findings were objectively shown on examination or diagnosed by the examiner.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran had painful ranges of motion at his November 2008 VA examination, he had full range of motion of his lumbar spine on the above examination.  The examiner noted that it was conceivable that pain could further limit function after repetitive motion but that additional limitation of motion could not be determined with any degree of medical certainty.  However, there is no evidence that the Veteran's lumbar spine had additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive use.  Thus, the Board finds that any pain associated with the Veteran's disability is encompassed in the 10 percent rating currently assigned to his low back disability because the evidence does not show that any pain results in increased limitation of motion such that a higher rating would be warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that the orthopedic and neurological manifestations of the Veteran's low back disability warrant no more than a 10 percent rating for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased rating for a low back disability, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board finds no evidence that the Veteran's service-connected depressive disorder and lumbar spine disability present such unusual or exceptional disability pictures at any time so as to require consideration of extra-schedular ratings.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected depressive disorder and lumbar spine disability do not result in marked functional impairment to degrees other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the evidence does not show frequent hospitalization due to the depressive or and lumbar spine disability or that the disabilities cause marked interference with employment beyond that envisioned by the schedular ratings already assigned.  Consequently, the Board concludes that referral of this case for consideration of extra-schedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2008 and a rating decisions in December 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the August 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

A rating in excess of 50 percent for depressive disorder is denied.  

A rating in excess of 10 percent for a lumbar spine disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


